Title: To Benjamin Franklin from Jonathan Nesbitt, 13 September 1782
From: Nesbitt, Jonathan
To: Franklin, Benjamin


Sir
L’Orient Septr. 13: 1782
I take the liberty to request that your Excellency will furnish me with a Commission, to Command a Letter of Marque, for Captain Thomas Bell, formerly Commander of the Luzerne, now of the Renette, bound from this Port to Philadelphia;— I must likewise trouble your Excellency for Copy of the Instructions, and Bond that is given on receiving a Commission, the latter of which shall be immediately return’d you in form.
I have the honor to remain wth. the highest respect. Your Excellencys most Obedt. & very humble Servt.
Jonatn: Nesbitt
His Excellency Benjn: Franklin Esqr
 
Addressed: Son Excellence / Benjn. Franklin / Ministre plenipotentiaire des / Etats unis de L’Amerique / a Passy / pres Paris
Notation: Jona. Nesbitt L’Orient Sept. 13. 1782.
